ACCEPTED
                                                                                                 04-15-00347-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            6/23/2015 3:45:11 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                                    No. 04-15-00347-CV

                       IN THE COURT OF APPEALS
                                                              FILED IN
                   FOR THE FOURTH JUDICIAL DISTRICT 4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS            SAN ANTONIO, TEXAS
________________________________________________________________________
                                                       06/23/2015 3:45:11 PM
                                                                           KEITH E. HOTTLE
                   CHRIS RODRIGUEZ AND ANN MARIE RODRIGUEZ,                     Clerk
                                   Appellants

                                               v.

                       US HOME OWNERSHIP, LLC
                                Appellee
________________________________________________________________________

       APPELLEES’ MOTION TO DISMISS FOR LACK OF JURISDICTION
________________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

       NOW COMES Appellee US Home Ownership, LLC and files this its Motion to

Dismiss for Lack of Jurisdiction and respectfully shows as follows:

A. INTRODUCTION

       1.       Chris Rodriguez and Ann Marie Rodriguez are the Appellants.

       2.       US Home Ownership, LLC is the Appellee.

       3.       This is an appeal of a Default Order signed by the trial court on May 6, 2015,

granting Appellee’s Application for Expedited Order for Foreclosure pursuant to Texas Rule

of Civil Procedure 736. (CR 57-59; 62-63).

       4.       Appellee would respectfully show herein that this honorable Court lacks

jurisdiction because, by the express provisions of Texas Rule of Civil Procedure 736, an

order granting an application filed pursuant to Rule 736 is not subject to appeal.

Tex.R.Civ.P. 736.8(c). Accordingly, the instant appeal should be dismissed for want of

jurisdiction.
B. FACTS AND ARGUMENT

      5.     Appellee brings this Motion to Dismiss pursuant to Texas Rules of Appellate

Procedure 10 and 42.3(a).

      6.     On January 30, 2015, Appellee, US Home Ownership, LLC, as Petitioner in

the trial court, filed its Application for an Expedited Order Under Rule 736 on a Home

Equity, Reverse Mortgage, or Home Equity Line of Credit. (CR 1-34).

      7.     On March 31, 2015, Appellee, US Home Ownership, LLC, as Petitioner in the

trial court, filed its Motion for Rule 736 Default Order Allowing Rule 736 Foreclosure of

Home Equity Lien Without Hearing Under Tex. R. Civ. P. 736.7. (CR 41-49).

      8.     On May 6, 2015, the trial court signed the Default Order granting Appellee’s

Application for Expedited Order for Foreclosure pursuant to Texas Rule of Civil Procedure

736. (CR 57-59).

      9.     On June 4, 2015, Appellant Chris Rodriguez filed a Notice of Appeal. (CR

62-63). Ann Marie Rodriguez did not join in and is not included in the Notice of Appeal.

(CR 62-63). In the Notice of Appeal, Appellant Chris Rodriguez gives notice of his intent

to appeal “the trial court’s judgment rendered on 5-6-15.” (CR 62).

      10.    Accordingly, Appellant Chris Rodriguez has appealed to this honorable

Fourth Court of Appeals the Default Order signed by the trial court on May 6, 2015,

granting Appellee’s Application for expedited order for foreclosure pursuant to Texas Rule

of Civil Procedure 736. (CR 57-59; 62-62).

      11.    Texas Rule of Civil Procedure 736.8(c) states as follows:

      An order granting or denying the application is not subject to a motion for rehearing,
      new trial, bill of review, or appeal. Any challenge to a Rule 736 order must be made
      in a suit filed in a separate, independent, original proceeding in a court of competent
      jurisdiction.
       12.    This honorable Court lacks jurisdiction over the instant appeal because, by

the express provisions of Texas Rule of Civil Procedure 736, an order granting an

application filed pursuant to Rule 736 is not subject to appeal. Tex.R.Civ.P. 736.8(c). Any

challenge to a Rule 736 order must be made in a separate suit filed in a court of competent

jurisdiction. Id. Accordingly, this honorable Court has no discretion to do anything but

dismiss an attempted appeal from a Rule 736 order. Grant-Brooks v. FV 1, Inc., 176
S.W.3d 933, 933 (Tex.App.-Dallas 2005, pet. denied); Hunter v. Bank of New York Mellon,

2015 WL 1736341 (Tex.App.-Hous.(14th Dist.) 2015, no pet.). Appellee hereby requests

that the instant appeal be dismissed in its entirety for want of jurisdiction.

C. CONCLUSION AND PRAYER

       13.    For the reasons set forth herein above, Appellee respectfully requests: (1)

that the instant appeal be dismissed in its entirety for want of jurisdiction; (2) that Appellee

be awarded its costs; and (3) that Appellee be awarded such other and further relief to

which it may be justly entitled.

                                            Respectfully submitted,

                                            MC NELIS + WINTER , PLLC
                                            143 W. Sunset Road, Suite 200
                                            San Antonio, Texas 78209
                                            Telephone: (210) 826-2440
                                            Facsimile: (210) 826-2451

                                            By:    /s/ West W. Winter
                                                   West W. Winter
                                                   State Bar No. 24008291
                                                   west@mcneliswinter.com


                                            ATTORNEYS FOR APPELLEE
                             CERTIFICATE OF CONFERENCE

       I, the undersigned counsel for Appellee, hereby certify that I have conferred with
Appellant CHRIS RODRIGUEZ about the merits of the instant Motion, and I have determined
that he is opposed to Appellees’ Motion to Dismiss For Lack of Jurisdiction.


                                                /s/ West W. Winter
                                                 West W. Winter




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon
all parties and/or counsel as listed below, on this the 23rd day of June, 2015:


       Mr. Chris Rodriguez                              Via First Class Mail and
       Mrs. Ann Marie Rodriguez                         Certified/Return Receipt Requested
       226 Forest Valley Drive                          Article #7012 3460 0000 1913 0135
       San Antonio, Texas 78227

       Ms. Yanira M. Reyes                              Via Email:
       Harrison & Duncan, PLLC                          hdlaw@legalcounseltexas.com
       8700 Crownhill, Suite 505
       San Antonio, Texas 78209



                                             /s/ West W. Winter
                                                 West W. Winter